     Case 1:20-cv-01439-NONE-BAM Document 3 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEMETRIO A. QUINTERO II,                           Case No. 1:20-cv-01439-NONE-BAM
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED WITHOUT
13            v.                                         PREPAYMENT OF FEES OR COSTS
14    MERCED UNIFIED SCHOOL                              (Doc. No. 2)
      DISTRICT,
15
                         Defendant.
16

17
            Plaintiff Demetrio A. Quintero II (“Plaintiff”), proceeding pro se, filed this action on
18
     October 9, 2020. (Doc. No. 1.) Plaintiff did not pay the filing fee in this action and instead filed
19
     an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2.) Plaintiff
20
     has made the showing required by section 1915(a), and accordingly, the request to proceed in
21
     forma pauperis will be granted. 28 U.S.C. § 1915(a).
22
            Plaintiff is advised that the Court is required to screen complaints of pro se litigants
23
     proceeding in forma pauperis pursuant to Title 28 of the United States Code section 1915(e)(2).
24
     The Court must dismiss a complaint or portion thereof if the action is legally “frivolous or
25
     malicious,” fails to state a claim upon which relief may be granted, or seeks monetary relief
26
     against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).
27
            As a result, no summons will issue at this time. The Court will direct the United States
28
                                                        1
     Case 1:20-cv-01439-NONE-BAM Document 3 Filed 10/20/20 Page 2 of 2


 1   Marshal to serve Plaintiff’s complaint only after the Court has screened the complaint and

 2   determined that it contains cognizable claims for relief against the named defendant. The Court

 3   will screen Plaintiff’s complaint in due course.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     October 20, 2020                          /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
